Title: To James Madison from James Monroe, 14 May 1803
From: Monroe, James
To: Madison, James


Dear Sir
Paris May 14. 1803.
You will receive herewith the treaty & conventions wh. we have entered into with the govt. of France for the purchase of Louisiana, with our publick letter on the subject. Could we have procur’d a part of the territory we shod. never have thot. of getting the whole; but the decision of the consul was to sell the whole, and we cod. not obtain any change in his mind on the subject. So peculiarly critical too was the moment, owing to the pressure of Engld., the effect produc’d here, by the temper of our country manifested by the measures of Congress, and that of our govt. in putting the question fairly at issue by sending me here, as to other causes, that it seemed indispensable, to turn these several circumstances to our account, to meet this govt. on the scale it proposed & conclude a treaty with it on the terms we have without delay. I have no question or rather doubt of the advantage of the bargain to the UStates. If our govt. would give the sum stated in our instructions for the Island of New Orleans & the Floridas, which wod. leave the left bank & half the jurisdiction of the river in the hands of another power, I have no doubt that the exclusive jurisdiction of the river with the Island of Orleans is worth twice or three times that sum, on any principle on wh. the estimate can be made. What then is the whole of the territory lying westward of the Mississippi within the limits of Louisiana worth. If we had not bought it, it wod. probably have been sold, I mean the soil, to vast companies in Holland, Switzerland & Germany, to whom I have no doubt it may yet be sold, for a greater sum than we have stipulated for it. It appears probable, that from that source alone we may if we chuse to permit the settlement, pay the price given, & retain the exclusive navigation of the river the Island of New Orleans & perhaps get the Floridas for nothing. Perhaps the best course will be to keep it for many years vacant, indeed untill our vacant lands are occupied on the Eastern side, by which time we may be able to decide whether it will be best to lay the country off into States admissible into our union, or to become independant of us but allied with us. The payment of the sum to be given for it, at such a distance of time cannot embarrass us; or make it necessary to bring to market the lands on the western shore. However these are mere hints on a great subject, which will be better examined on the part of our government. I shall not be surprised to hear that many of those who were ready to plunge into a war for a light portion of what is obtained, shod. now take another course and declaim agnst the govt. & its agents for getting too much. But the clamour will not avail them. It will disgrace them. We have obtaind more of what they professed to wish, than they had an idea of, and at a much less price, than they were willing to give for the little portion they expected to get. And all the evils they will imagine by the immensity of the acquisition may be averted by a wise policy, and independant of the profit arising ultimately from the sale of the lands, the possession of the territory by the UStates, to the exclusion of other powers, may be made subservient to the very ends which these people profess to wish, and which they will say are totally defeated by this measure. This govt. has expressed a wish through Mr. Marbois that the conventions may be kept secret, but there is no obligation to do it, nor do I believe it cares much about it. I think the President shod. act in that respect as he thinks will be most satisfactory to our constituents. Perhaps it will be best when the subject is laid before Congress to take such a general view of it, in reference to the interest connected with it, & the future course which ought to be pursued as will shew his attachment to every part of united America, in terms which will do justice to his feelings. In whatever is said or done, the most explicit declaration will be proper in favor of the rights of the people in the ceded territory, that being a point wh. will be felt here. He will discern the advantage which this acquisition will be off [sic] to our navigation, as well as to the interest of our western people, &ca. I have no doubt that a view of the subject of a comprehensive nature, is the best course to be taken to satisfy the well intentiond and overwhelm the evil minded.
It is well known that Mr. King has said that we could not give too much for this territory; that the object was vast and ought to be embracd; but that it wod. not be, by our admn. from the want of spirit to such an enterprize. I have this fact from an American here who I believe wod. not wish his name to be used, but who is a man of unquestionable truth. The enclosed letter from Mr. Erving to Mr. Sk: will shew you that he has already changed his tone in that respect. He has been waiting in Engld. I suspect to watch the result of this negotiation tho’ the danger of a war between these powers, and the necessity of our being represented there, by him on such an occasion is the ostensible motive. When I found there was a prospect of success, I wished it kept to ourselves till accomplish’d. I did not communicate with Mr. King, because I did not wish England to interfere. I did not wish her aid, by any concert, because it was impossible to have any, that wod. not expose us to injury, whereas no advantage cod. result from it. The only aid she cod. give us, she was giving in her pressure on France without having our interest in view. Had we acted in concert she wod. have claimed some priviledges in the river, or other advantage, which wod. have been sure to have embarrassed the result here. Perhaps she wod. have availed herself of our pressure to close without our knowledge. Nor did I correspond with any political opponent of Mr. King in Engld., or indeed write a letter to that country till the affr. was concluded, because had we failed, he might have said that had we availed ourselves of his aid & that of G. B we might have succeeded, instead of which I took the course to prevent it.

It is proper for me to inform you that the most difficult vexatious and embarrassing part of my labour has been with my associate. It is unpleasant to hasard details on this subject by any opportunity, yet it may have its advantage that at least some of them be known, more than to counterbalance the danger of the communication falling into other hands. You have I presume a copy of his correspondence with this govt. till my arrival, by which you will see that the knowledge of my appointment with full powers &ca laid no restraint on him before my arrival; on the contrary that it hurried him to make efforts to conclude something before I got here. He made many propositions to this govt., professing to have powers, offering to treat &ca at different stages before and after my appointment, and indeed untill the day before I got into Paris. The govt. continued to evade his propositions, either because he never produc’d power to treat (for he considered his commn. as pleny. as giving him the power to treat for every thing), that its mind was not made up on the subject till after I reached Havre & that fact was known, as was the case, or that it was disposed to manifest some respect to our government in waiting till I got here after it knew of my appointment, or wished to amuse us as long as it could in hopes of passing the crisis waiting for it knew that it wod. not be possible to delay some decision after I got here, I cannot tell; it is certain that the minister of foreign affrs. in reply to one of his notes proposing to treat &ca told him that as our govt. had appointed me to treat on the subject it wod. be proper to wait my arrival for that purpose. It is a plain doctrine that the crisis which produc’d an extraordinary mission cod. only be turned to the best account by the person to whom it was committed: that an incessant agitation and teasing of the subject, by the ordinary minister was not only sure to obtain nothing on his part, but to weaken the force of the measures taken by his govt., & lessen the effect & weight of the mission charged with it. How far this was the fact I will not pretend to say. Certain it is that my first duty seemed to be to draw him within the limits of discretion, to prevent any conversations on his part singly, to moderate the idea of the price we ought to give &ca. As I saw his extreme mortification at what had occurr’d, a thing known to every one here, before I arrived, and did not wish to give ground for an insinuation, that the measure hasarded any thing, which I knew wod. be said if there was any plausible pretext for it; and also, being united with him as I did not wish, that any irritation on my part to him, shod. indispose him to the result, or by the mere force of passions incident to such a situation, create any embarrassment in the affair, I observed the most cautious and circumspect conduct towards him that it was in my power to do. Be assured that the affair has closed in the best manner that it could be done, at least by any agency of mine. When I arrived here I heard from those to whom it was mentioned by this gentn. & his family, that my mission was disliked by the minister of foreign affrs.; but of this I saw no proof; I was recd. as you know with the utmost promptitude; Mr. Marbois appointed to treat &ca all with a dispatch of wh. there has been no example. By the Consul I was recd. with civility; by the consuls Cambaceres & Lebrun, with the utmost kindness and friendship, the former told me that he had declard to the first Consul that I was his personal friend & the friend of France; the latter expressed sentiments equally favorable. By Joseph Boniparte I was also kindly recd., & with whom I had a long conversation a few days after I arrived, which was produc’d by an introductory letter from Mr. Pichon who is a worthy man, with honest views. Joseph Boniparte told me afterwards that he had & wod. promote our views with his brother, as I think he did. If there was a doubt of the manner of my reception, or that I had enemies here, I ought to have been left to the managment of that concern after my arrival. By announcing my appointment &ca in my absence, an opportunity was given for criticism on that measure, and for an indulgence of unfriendly sentiments towards me where they existed. In my opinion if I had enemies, which I ought not to suppose from what has occurrd, it was a motive under the pressure of all circumstances for greater reserve on their part, and that it promoted dispatch rather than embarrassment in the affair. It is a justice however which I owe to my colleague to observe that he has manifested an invariable zeal to promote the object, of the cession, and to extend our rights on the Mississippi, and in looking back on the other circumstances, it is rather to make facts known to you which may be necessary hereafter in a possible state of things, in reference to our govt. or myself than with any other view. It is on that principle that I also enclose you a copy of his letter to me of the 10. of april written after my arrival at Havre, wh. shews that nothing was done at that time. Thro’ the whole of this business he has kept up a correspondence with Mr. King wh. I have not seen. He says that he is resolved to return soon to America, but of that I know nothing further. In case he returns, his future political course is problematical. He is offended at what has passed, and altho’ I shod. conclude that he wod. never turn federalist, yet new combinations of characters, might be projected which could not promote the republican cause. If it was manifest that any attack on the admn. wod. recoil with accumulated force perhaps ruin on himself, that wod. be a motive & the surest to prevent it. It is due to him to observe that he always expresses himself in terms of friendship to the President & yourself, and it is possible, that he feels it, but you know the range of political intrigue wh. belongs to the city in which he lives. After what has passed a liberal conduct is due to him by the admn. By any errors if such were admitted no real harm is done; and for zeal in the object some merit is due. Having signed & promoted a treaty of such importance, if it is approved, let him have the portion of credit which is attached to such an agency, but avoid compromitments, since they may be adduc’d hereafter as documents to prove more than was meant. Let him remain here as long as he chuses, and the rule permits, & give him no just cause of complaint. My extray. mission was an act which speaks for itself; it can always be justified, in respect to the state of things here and in America at the time, & will I trust be justified by the event. If he takes an unfriendly course let it be his act; in which case his demolition is certain; The same line of conduct I wish to be observed with respect to myself. Let the act we have joined in, go to the world as it ought to do. If he or his friends arrogate any thing which is disproved by his own letter to me (enclosed to you), it is an injustice to me, indeed an attack which ought to be repelled. But here, my friends shod. act on the defensive, and the refutation be given if possible without any reference to that letter: or if that is referr’d to, it shod. be done in a manner not to imply that its contents were communicat’d, even with a view to the repulsion of an attack, but as containing matter of information of the state of things, when I arrived here, and as communicated in a letter from me rather than by the transmission of a copy of his. Not that this is material to me, but a delicacy to him, for untill he commences direct hostilities, which I do not expect, I shod. not wish it to be understood that I had such an idea of him as to suppose it possible.
I enclose you a short sketch of what occurr’d in our conferences with Mr. Marbois &ca, omitting so much as passed between my colleague & myself, which I have not time to make up at present. This, (as the whole of this communication is) is intended in confidence to be communicated to no one except to Mr. Jefferson: unless it shod. become necessary hereafter, by considerations mentioned, in which case you will confide what you deem proper in such mode as you think most adviseable, to such friend or friends as yours and his judgment shall dictate. If no unfair representations are made, wh. however cannot be known till this business is at repose, after his return home, I wod. be the last person existing to give a moment’s uneasiness to any one, especially a person I have long esteemed. I have written you in great haste, without method, and fear you will hardly be able to read or understand what I have written.
On the article of expence, you can hardly imagine to what an excess every thing has risen. The great splendor of the govt., and the obligation it imposes on every one, especially foreign ministers, to imitate them, subjects them to charges that are insupportable. To give you some idea of what I incur in two articles, viz a carriage, & lodgings, the first costs me, 25. Louis pr. month the second 27. Every other article is correspondent. I am told that no part of Europe assumes such an exterior. I shall write you a seperate letter, if possible to go by this opportunity, in which I shall say something of Spain. If I can write Mr. Jefferson I will, but that is uncertain. This letter you will submit to him. He may be perfectly satisfied that I neglect nothing in wh. his honor, credit, or feelings are interested. We are in tolerable good health—my daughter who is fixed with Mdme. Campon is just arrived on a visit to us; she is better there than in Paris. We have not yet been to any comedy, or spectacle of any kind, nor indeed out at all, but to dine with the second & 3. Consuls & one or two other friends.
Genl. LaFayette continues to be one of the most estimable of men; a firm friend of liberty, devoted to America, much attached personally to the President & yourself, to whom he desires me to remember him affectionately. My family desire the best regards to you & yours in [which] I beg to unite, as also to Mr. Jefferson & his. Very sincerely I am Dear Sir yr. friend & servt
Jas. Monroe
 

   
   RC (DLC: Rives Collection, Madison Papers).



   
   Erving’s letter to Skipwith has not been found, but on 16 May 1803 Erving wrote JM that he had found from “the best authority” that King already was complaining that U.S. territory would be too extensive, “that it will be impossible to govern the people who shall settle on the Western Bank of the Mississippi, & so on” (MHi: Erving Papers).



   
   Livingston wrote: “God grant that your mission may answer yours and the public Expectations. War may do something for us—nothing else would. I have paved the way for you, and if you could add to my means an assurance that we were now in possession of New Orleans, we should do well” (Livingston to Monroe, 10 Apr. 1803 [copy, NHi: Livingston Papers]).



   
   Monroe may have enclosed a copy of his journal describing the sequence of events between 27 Apr. and the middle of May 1803 (DLC: Monroe Papers; printed in Hamilton, Writings of MonroeStanislaus Murray Hamilton, ed., The Writings of James Monroe … (7 vols.; New York and London, 1898–1903)., 4:12–19).


